DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 8 and pg. 9 of applicant’s remarks, filed October 18th, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Steiger (US 20180137939 A1).  Regarding the applicant’s claim amendments incorporating the detection of the sensor system being detected being worn by receiving analyte data, Steiger teaches this limitation through a start signal which indicates the start of a sensor session of a body worn sensor, thus determining the sensor is worn by the host (Paragraph 0010:  “receiving a start signal indicating a sensor session start of a body-worn sensor of a sensor device”).  This start signal is can be a variety of signals, including a pairing signal or an initiation signal (Paragraph 0020:  “The start signal may be indicating providing initiation data from the sensor device in the portable device”).  The initiation signal, therefore, is implied to be different from the pairing signal, and use analyte data (Paragraph 0023:  “For initiation or starting of the sensor session, the sensor may be inserted subcutaneously” and Paragraph 0027:  “Furthermore, the action providing the start signal, e.g., pairing of the CGM remote controller with a CGM transmitter, may be successfully completed only if the action provides new information, e.g., the CGM remote controller receives from the re-usable CGM transmitter the information that a new CGM sensor has been used”:  using of the sensor is receiving analyte values which is interpreted as the initiation signal).
.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not “upload computing device” in claim 1-4, 8-12, and 16-20 and “analyte sensor system” in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez-Rosas (US 20150123813 A1) in view of Steiger (US 20180137939 A1).
	Regarding claim 1, Hernandez-Rosas teaches a method for measuring a parameter related to patient health (Paragraph 0002:  “methods for a continuous monitoring of analyte values”), the method comprising: 
(Paragraph 0145:  “The analyte sensor system 8 gathers analyte data from the sensor 312”); 
determining, by the analyte sensor system, that sensor use at the analyte sensor system has terminated (Paragraph 0145:  “Thus, sensor system 8 can communicate via wireless transmission with display device 110, 120, 130, 140 (e.g., a hand-held computing device) at predetermined time intervals”); and 
uploading, by the analyte sensor system, stored analyte data to an upload computing device (Paragraph 0145:  “transmitting data more frequently than needed, yet frequent enough to provide substantially real-time sensor information (e.g., measured glucose values) to the display device 110, 120, 130, 140 for output (e.g., display) to a use”).
Hernandez-Rosas fails to explicitly teach detecting, by an analyte sensor system, that the analyte sensor system is worn by a host based on a sensor of the analyte sensor system providing analyte data describing a host.
Steiger teaches detecting, by an analyte sensor system, that the analyte sensor system is worn by a host based on a sensor of the analyte sensor system providing analyte data describing a host (Paragraph 0010:  “receiving a start signal indicating a sensor session start of a body-worn sensor of a sensor device”, Paragraph 0020:  “The start signal may be indicating providing initiation data from the sensor device in the portable device”, Paragraph 0023:  “For initiation or starting of the sensor session, the sensor may be inserted subcutaneously”, and Paragraph 0027:  “Furthermore, the action providing the start signal, e.g., pairing of the CGM remote controller with a CGM transmitter, may be successfully completed only if the action provides new information, e.g., the CGM remote controller receives from the re-usable CGM transmitter the information that a new CGM sensor has been used”:  using of the sensor is receiving analyte values which is interpreted as the initiation signal).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed (Paragraph 0023-0027 of Steiger).
 
Regarding claim 9, Hernandez-Rosas teaches a system for measuring a parameter related to patient health (Paragraph 0145:  “The analyte sensor system 8 gathers analyte data from the sensor 312”), the system comprising: 
an analyte sensor system configured to perform operations comprising (Paragraph 0145:  “The analyte sensor system 8 gathers analyte data from the sensor 312”): 
storing the analyte data provided by the sensor (Paragraph 0145:  “The analyte sensor system 8 gathers analyte data from the sensor 312”); 
determining that sensor use at the analyte sensor system has terminated (Paragraph 0145:  “Thus, sensor system 8 can communicate via wireless transmission with display device 110, 120, 130, 140 (e.g., a hand-held computing device) at predetermined time intervals”); and 
uploading stored analyte data to an upload computing device (Paragraph 0145:  “transmitting data more frequently than needed, yet frequent enough to provide substantially real-time sensor information (e.g., measured glucose values) to the display device 110, 120, 130, 140 for output (e.g., display) to a use”).
Hernandez-Rosas fails to explicitly teach detecting, by an analyte sensor system, that the analyte sensor system is worn by a host based on a sensor of the analyte sensor system providing analyte data describing a host.
Steiger teaches detecting, by an analyte sensor system, that the analyte sensor system is worn by a host based on a sensor of the analyte sensor system providing analyte data describing a host (Paragraph 0010:  “receiving a start signal indicating a sensor session start of a body-worn sensor of a sensor device”, Paragraph 0020:  “The start signal may be indicating providing initiation data from the sensor device in the portable device”, Paragraph 0023:  “For initiation or starting of the sensor session, the sensor may be inserted subcutaneously”, and Paragraph 0027:  “Furthermore, the action providing the start signal, e.g., pairing of the CGM remote controller with a CGM transmitter, may be successfully completed only if the action provides new information, e.g., the CGM remote controller receives from the re-usable CGM transmitter the information that a new CGM sensor has been used”:  using of the sensor is receiving analyte values which is interpreted as the initiation signal).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the initiation of the sensor of Hernandez-Rosas to incorporate the initiation of Steiger, because it helps ensure the sensor is connected properly (Paragraph 0023-0027 of Steiger).

Regarding claim 17, Hernandez-Rosas teaches a non-transitory computer-readable medium comprising instructions thereon that, when executed by at least one processor (Paragraph 0146:  “performed by a processor executing instructions embodied in non-transitory computer-readable medium”), cause the at least one processor to perform operations comprising: 
storing the analyte data provided by the sensor (Paragraph 0145:  “The analyte sensor system 8 gathers analyte data from the sensor 312”); 
determining that sensor use at the analyte sensor system has terminated (Paragraph 0145:  “Thus, sensor system 8 can communicate via wireless transmission with display device 110, 120, 130, 140 (e.g., a hand-held computing device) at predetermined time intervals”); and 
uploading stored analyte data to an upload computing device (Paragraph 0145:  “transmitting data more frequently than needed, yet frequent enough to provide substantially real-time sensor information (e.g., measured glucose values) to the display device 110, 120, 130, 140 for output (e.g., display) to a use”).
.
Steiger teaches detecting, by an analyte sensor system, that the analyte sensor system is worn by a host based on a sensor of the analyte sensor system providing analyte data describing a host (Paragraph 0010:  “receiving a start signal indicating a sensor session start of a body-worn sensor of a sensor device”, Paragraph 0020:  “The start signal may be indicating providing initiation data from the sensor device in the portable device”, Paragraph 0023:  “For initiation or starting of the sensor session, the sensor may be inserted subcutaneously”, and Paragraph 0027:  “Furthermore, the action providing the start signal, e.g., pairing of the CGM remote controller with a CGM transmitter, may be successfully completed only if the action provides new information, e.g., the CGM remote controller receives from the re-usable CGM transmitter the information that a new CGM sensor has been used”:  using of the sensor is receiving analyte values which is interpreted as the initiation signal).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the initiation of the sensor of Hernandez-Rosas to incorporate the initiation of Steiger, because it helps ensure the sensor is connected properly (Paragraph 0023-0027 of Steiger).

Regarding claims 2, 10, and 18, Hernandez-Rosas teaches a method, system, and non-transitory computer-readable medium further comprising: after determining that the sensor use at the analyte sensor system has terminated, broadcasting, by the analyte sensor system, system identification data (Paragraph 0152:  “ engage in a first data communication 416 during which the connected display device requests and receives desired information (e.g., analyte data, control information, identification information, and/or instruction) from the analyte sensor system 8”); 
(Paragraph 0152:  “engage in a first data communication 416 during which the connected display device requests and receives desired information (e.g., analyte data, control information, identification information, and/or instruction) from the analyte sensor system 8”); and 
establishing, by the analyte sensor system, a communication session with the upload computing device responsive to the communication request, wherein the uploading is performed using the communication session (Paragraph 0151:  “After completion of the first data connection process 414, the analyte sensor system 8 and the connected display device 110, 120, 130, 140 engage in a first data communication 416 during which the connected display device requests and receives desired information (e.g., analyte data, control information, identification information, and/or instruction) from the analyte sensor system 8”).

Regarding claims 3, 11, and 19, Hernandez-Rosas teaches a method, system, and non-transitory computer-readable medium further comprising: after determining that the sensor use at the analyte sensor system has terminated, receiving, by the analyte sensor system, an upload request from the upload computing device (Paragraph 0150:  “During the first data connection process 414, the display device requests a challenge value from the analyte sensor system 8 and the analyte sensor system 8 sends the change value to the display device in response” and Paragraph 0151:  “After completion of the first data connection process 414, the analyte sensor system 8 and the connected display device 110, 120, 130, 140 engage in a first data communication 416 during which the connected display device requests and receives desired information (e.g., analyte data, control information, identification information, and/or instruction) from the analyte sensor system 8”, which shows that the data connection process and first data communication are after the collection of data (system termination)); and 
receiving, from the upload computing device, authentication data (Paragraph 0150:  “Upon receiving the challenge value, the display device calculates a hash value based on the challenge value and the identification information associated with the analyte sensor system 8 and/or the transceiver 316 and sends the hash value to the transceiver 316”).

Regarding claims 4, 12, and 20, Hernandez-Rosas teaches a method, system, and non-transitory computer-readable medium further comprising after determining that the sensor use at the analyte sensor system has terminated, receiving, by the analyte sensor system, an upload request from the upload computing device (Paragraph 0150:  “During the first data connection process 414, the display device requests a challenge value from the analyte sensor system 8 and the analyte sensor system 8 sends the change value to the display device in response” and Paragraph 0151:  “After completion of the first data connection process 414, the analyte sensor system 8 and the connected display device 110, 120, 130, 140 engage in a first data communication 416 during which the connected display device requests and receives desired information (e.g., analyte data, control information, identification information, and/or instruction) from the analyte sensor system 8”, which shows that the data connection process and first data communication are after the collection of data (system termination)); 
broadcasting, by the analyte sensor system, system identification data (Paragraph 0162:  “challenge value”);  
130receiving, from the upload computing device, authentication data (Paragraph 0150:  “Upon receiving the challenge value, the display device calculates a hash value based on the challenge value and the identification information associated with the analyte sensor system 8 and/or the transceiver 316 and sends the hash value to the transceiver 316”); and 
establishing, by the analyte sensor system, a communication session with the upload computing device, wherein the uploading includes transmitting the stored analyte data to the upload computing device (Paragraph 0151:  “After completion of the first data connection process 414, the analyte sensor system 8 and the connected display device 110, 120, 130, 140 engage in a first data communication 416 during which the connected display device requests and receives desired information (e.g., analyte data, control information, identification information, and/or instruction) from the analyte sensor system 8”).

Regarding claims 5 and 13, Hernandez-Rosas teaches a method and system wherein detecting that the analyte sensor system is worn by the host comprises determining that the analyte sensor system has provided analyte data above a threshold value (Paragraph 0154:  “For example, only activate the transceiver if data meets certain thresholds, such a current rate of change, current high value, current low value, absolute difference from a previously exchanged value, percentage difference from a previously exchanged value, and the like”).

Regarding claims 7 and 15, Hernandez-Rosas teaches a method and system wherein determining that sensor use at the analyte sensor system has terminated comprises determining that more than a threshold time has elapsed with the analyte sensor system being worn by the host (Paragraph 0145:  “Thus, sensor system 8 can communicate via wireless transmission with display device 110, 120, 130, 140 (e.g., a hand-held computing device) at predetermined time intervals” and “While the predetermined time interval is every five minutes in some embodiments, it is appreciated that this time interval can be varied to be any desired length of time”).

Claims 6, 8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez-Rosas and Steiger as applied to claims 1 and 9 above, and further in view of Sloan (US 20120232520 A1).
Regarding claim 6 and 14, Hernandez-Rosas and Steiger fails to teach a method and system wherein detecting that the analyte sensor system is worn by the host comprises determining that the analyte sensor system has provided analyte data above a threshold value for more than a threshold time.
Sloan teaches a method and system wherein detecting that the analyte sensor system is worn by the host comprises determining that the analyte sensor system has provided analyte data above a threshold value for more than a threshold time (Paragraph 0144:  “The health monitor device 600 may then determine if there is a threshold number or more of fasting blood glucose measurements that are above a threshold blood glucose value”, a threshold number of measurements can equate to a threshold time due to there being an equal spacing between measurements (“continuous measurement” in Paragraph 0098) which allows a certain time frame to be deduced by a number of measurements).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application detection of Hernandez-Rosas and Steiger to implement the threshold time limitation of Sloan, because it helps ensure that ensure the analyte value are actually above a value before recommending a change in the method or treatment procedure (Paragraph 0144 of Sloan).

Regarding claim 8, Hernandez-Rosas and Steiger fails to teach a method and system wherein the upload computing device further uploads the stored analyte data to a server system.
Sloan teaches a method and system wherein the upload computing device further uploads the stored analyte data to a server system (Paragraph 0198:  “a health monitor device as described above in conjunction with FIG. 6A, which may be configured to automatically and wirelessly transmit the measured analyte data to the server terminal 1410”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upload computing device of Hernandez-Rosas and Steiger to implement the server uploading of Sloan, because it allows a comprehensive storage of important analyte data for a specific user (Paragraph 0198 of Sloan).

Regarding claim 16, Hernandez-Rosas and Steiger fails to teach a method and system further comprising uploading the stored analyte data to a server system by the upload computing device.
Sloan teaches a method and system further comprising uploading the stored analyte data to a server system by the upload computing device (Paragraph 0198:  “a health monitor device as described above in conjunction with FIG. 6A, which may be configured to automatically and wirelessly transmit the measured analyte data to the server terminal 1410”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upload computing device of Hernandez-Rosas and Steiger to implement the server uploading of Sloan, because it allows a comprehensive storage of important analyte data for a specific user (Paragraph 0198 of Sloan).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791